898 F.2d 142
Roe (Jane), Moe (Mary), Nat. Abortion Rights Action Leagueof PA, Planned Parenthood of Southeastern PA, ElizabethBlackwell Health Center for Women, Reproductive Health andCounseling Center, Women's Suburban Clinic, AllentownWomen's Center, N.E. Women's Center, Women's Med. Serv.,Kline (Allen, Dr.)v.Oper. Rescue, Terry (Randall), Lisante (James P., Reverend),Pro Life Nonviolent Action Project of Bronx, N.Y.,Herlihy (Thomas), Pro Life Nonviolent Action
NO. 89-1672
United States Court of Appeals,Third Circuit.
FEB 07, 1990

1
Appeal From:  E.D.Pa.


2
AFFIRMED.